Plaintiff brought this action to recover assessments on stock in the Thrift Club, owned by the defendants. An attachment was issued against an automobile of defendants. The complaint was filed on August 31, 1926. On September 1, 1926, defendants moved to discharge the attachment. On September 4, an amended complaint was filed and the motion for discharge was argued against it, and the court granted the discharge.
The motion to discharge set up six different grounds, three of which were upheld by the court, to wit: (1) the complaint failed to state a cause of action; (2) the action was barred by the statute of limitations; and (3) on the ground of resadjudicata. The third ground was stated in the motion as follows:
"(6.) That the motion to discharge was heretofore considered by the court and determined adversely to the plaintiff in a cause entitled Elliott v. Hull, being No. 179917 of this court; that the order of such discharge *Page 244 
has not been appealed and is a bar to the present writ.
"This motion is based upon the records and files herein and upon the records and files in cause No. 179917 of the superior court of the state of Washington in and for King county and upon all the affidavits on file therein."
The plaintiff appeals.
[1] It thus appears that the trial court sustained the claim of respondent that the same matter had been determined adversely by the same court, if not the same judge, in cause No. 179917, and that the decision in that case had not been appealed from. Appellant has failed to bring to this court, in any form, the files in cause No. 179917, so that we may determine the contents of the affidavits and other records to see if the court ruled correctly in holding the ruling in that case a bar to this one.
Without these records, we are unable to determine that question, and since every presumption must be in favor of the correctness of the trial court's ruling, its judgment is affirmed.
MACKINTOSH, C.J., MITCHELL, FRENCH, and FULLERTON, JJ., concur. *Page 245